Citation Nr: 1824625	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-34 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to retroactive payments for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1986 to January 1992.  The appellant is the Veteran's son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 decision of the Department of Veteran's Affairs (VA) Education Center in St. Louis, Missouri.  


FINDINGS OF FACT

1.  A July 10, 2013, rating decision granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and granted eligibility to Dependents' Educational Assistance (DEA), effective July 20, 2012; the Veteran was notified of this decision on July 11, 2013.

2.  The appellant was academically enrolled from June 25, 2012, to September 9, 2012, from September 24, 2012, to December 16, 2012, from January 2, 2013, to March 17, 2013, and from March 25, 2013, to June 9, 2013.  

3.  For the appellant's application for DEA benefits to be considered filed on July 20, 2012, the approved program could not have taken place more than a year from the date the RO received the appellant's claim.
 
4.  The RO received the appellant's claim for DEA benefits on April 16, 2014.  

5.  The appellant's commencing date was April 16, 2013.  

CONCLUSION OF LAW

The criteria for entitlement to retroactive Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code, have not been met.  38 U.S.C. §§ 503, 511, 512(a), 3500, 3501, 3512, 5113, 7104 (2012); 38 C.F.R. §§ 2.7(c), 3.159, 21.3020, 21.3021, 21.3040, 21.3041, 21.3046, 21.4131 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the child of a Veteran who has a total and permanent disability rating from a service-connected disability; or being the child of a deceased Veteran where the death was due to a service-connected disability.  38 U.S.C. § 3501 (a)(1)(A); 38 C.F.R. §§ 21.3021(a)(1), 21.3041(a), (b).

Under Chapter 35, a child's period of eligibility generally begins on either the earlier of the child's eighteenth birthday or successful completion of the child's secondary schooling.  38 U.S.C. § 3512; 38 C.F.R. § 21.3041(a). 

The date of claim is the date on which a valid claim or application for educational assistance is considered to have been filed with VA, for purposes of determining the commencing date of an award of that educational assistance.  38 C.F.R.§ 21.1029(b). 

When a person eligible to receive educational assistance under Chapter 35 enters or reenters into training, the commencing date of the award of educational assistance will be determined as follows:

For other than licensing or certification tests- if the award is the first award of educational assistance for the program of education the eligible person is pursuing, the commencing date of the award of educational assistance is the latest of:

(A) the beginning date of eligibility as determined under §21.3041 or §21.3046(a) or (b), whichever is applicable;

(B) one year before the date of claim as determined by § 21.1029(b);

(C) the date the educational institution certifies under paragraph (b) or (c) of this section; 

(D) the effective date of the approval of the course, or one year before the date VA receives the approval notice, whichever is later.  38 U.S.C. § 5113; 38 C.F.R. § 21.4131(d)(1).

Here, the Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the appellant's claim.

Factual Background and Analysis 

The appellant was born in January 1993, and is the son of the Veteran.  He is seeking retroactive education benefits for educational expenses incurred between July 20, 2012, and April 15, 2013.  For the reasons explained below, the appellant is not entitled to DEA education benefits prior to April 16, 2013.  

In a July 2013 rating decision, the Veteran was awarded a permanent and total (P&T) rating, as well as eligibility for Dependents' Educational Assistance (DEA), effective July 20, 2012.  Notice was mailed to the Veteran on July 11, 2013.  On July 20, 2012, the effective date of the Veteran's P&T disability rating, the appellant was 19 years old.  See 38 C.F.R. § 21.3041(a), (b).  Accordingly, although the appellant is entitled to DEA benefits by virtue of his father's P&T rating, the issue before the Board is whether the DEA benefits may be applied retroactively to pay for a program of education undertaken between June 25, 2012, and April 15, 2013. 

The appellant's application for DEA benefits is date stamped received by the RO on April 16, 2014.  In May 2014, the RO granted eligibility of DEA benefits beginning from July 20, 2012, or July 12, 2013, or any date in between, based upon the date the Veteran was found to be permanently and totally disabled.  The appellant informed VA that he wished his benefit to commence on July 20, 2012.  

In the May 2014 decision, the RO informed the appellant that it could not, by law, pay for schooling that took place more than one year before the claim for such was received. 

Under this section, the commencing date of the award of educational assistance is April 16, 2013.  This is one year before the appellant's claim was received and is the latest date under §21.4131(d)(1).  The question for the Board is whether the appellant met the criteria for retroactive payment of DEA benefits under 38 C.F.R. § 21.4131(e).  

An eligible person's application for such benefits will be considered as having been filed on his or her eligibility date if certain requirements are met, including (1) the eligibility date is more than one year before the date of the initial rating decision that establishes that the Veteran has a permanent and total disability, and (2) the eligible person files his or her original application for DEA benefits under 38 U.S.C., Chapter 35 within one year of the initial rating decision establishing the existence of the service-connected permanent and total disability of the person from whom such eligibility is derived.  38 U.S.C. § 5113(b); 38 C.F.R. § 21.4131(e).

For the appellant to qualify, DEA benefits sought must be for an "approved program of education during a period preceding the one-year period ending on the date on which the application was received by the Secretary."  38 U.S.C. § 5113(b) (2012); see 38 C.F.R. § 21.4131(e) (2017); Friedsam v. Nicholson, 19 Vet. App. 555, 562 (2006).  The appellant attended an approved program of education during these dates: June 25, 2012, to September 9, 2012, September 24, 2012, to December 16, 2012, January 2, 2013 to March 17, 2013, and March 25, 2013, to June 9, 2013.  

His application, however, was received by VA on April 16, 2014-more than a year after the RO granted the Veteran eligibility for DEA benefits.  Therefore, the earliest he would be entitled to Chapter 35 education benefits would be April 16, 2013.  Accordingly, the Board finds that retroactive DEA benefits are not warranted.

The Board acknowledges the appellant's contentions that VA mishandled a claim he filed in 2012.  In his notice of disagreement the appellant stated that he first filed for education benefits in 2012 and that this claim was misplaced and taken out of the system.  The appellant has not adequately shown that VA mishandled any of the correspondence he submitted in conjunction with his claim.  

Government employees, to include VA employees, are presumed to have properly discharged their official duties.  This "presumption of regularity" may only be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999); Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) ("government officials are presumed to carry out their duties in good faith and proof to the contrary must be almost irrefutable to overcome that presumption"); Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (holding that "[t]he [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary"). 

Here, the Board cannot find that the appellant has rebutted the presumption with respect to his contention that VA mishandled a prior claim.  In other words, had he submitted his claim in 2012 as he contended, the RO personnel would have developed his claim in the course of its administrative process.  Additionally, the appellant did not provide any evidence, other than his own statements, to support his theory that VA mishandled his claim.  Therefore, the Board finds that VA did not fail in its duty to assist the appellant and the claim filed in April 2014 is the earliest claim of record.

Although the Board is sympathetic to the appellant's contentions, it is bound by applicable law and regulations when determining a claim for VA benefits.  Here, the regulatory criteria governing eligibility for DEA benefits under Chapter 35 are specific, and the Board is bound by them.  Pursuant to these criteria, there is no basis upon which to grant the appellant retroactive DEA benefits under Chapter 35.  See 38 C.F.R. § 21.4131(2017). 

Unlike the Secretary, the Board has no authority to grant claims on an equitable basis; instead, the Board is constrained to follow specific provisions of the law.  38 U.S.C. §§ 503, 511, 512(a), 7104 (2012); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Furthermore, the Board is without authority to remand or refer and recommend equitable relief.  38 C.F.R. § 2.7(c) (2017); Mayer v. Brown, 37 F.3d 618, 620 (1994) (drawing a distinction between the Chairman and the Board); Eicher v. Shulkin, 29 Vet. App. 1 (2017); Darrow v. Derwinski, 2 Vet. App. 303 (1992).  The Board's decision in this matter does not prohibit the appellant from requesting equitable relief from the Secretary. 

In sum, the Board finds that the appellant simply is not eligible to receive retroactive educational assistance benefits under Chapter 35 as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C. § 5107(b) do not apply.


ORDER

Entitlement to retroactive payments for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code is denied.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


